WHEREAS, the judgment of this court was entered on June 24, 1947 affirming the judgment of the Circuit Court for Lee County, Florida in the above styled cause, and
WHEREAS, the judgment of this court was on certiorari reversed by the Supreme Court of the United States February 2, 1948 and the cause was remanded to the Supreme Court of Florida for further proceedings not inconsistent with the opinion of the Supreme Court of the United States,
WHEREAS, the mandate of the Supreme Court of the United States in this cause has been lodged in this court; and on consideration whereof, it is
ORDERED AND ADJUDGED that the judgment of this court affirming the judgment of the Circuit Court for Lee County, Florida be now reconsidered and that the judgment be reversed with directions to the Circuit Court for Lee County, Florida to vacate its order, judgment and decree bearing date December 12, 1946 entered in this cause in Chancery Order Book 23 at page 293, records of said Circuit Court and proceed to hear and determine said cause pursuant to law; it is further ordered that the sum of $12.00 costs in this court, be and the same is hereby taxed against the appellees; it is further ordered that the cost of transcript of proceedings and other proper costs in the said Circuit Court reasonably incurred in this cause be taxed in said Circuit Court pursuant to rule 24 of this court; it is further ordered that the appellant, Fontaine LeMaistre, recovered from said appellees $270.15 for his costs expended in the proceeding in certiorari in the Supreme Court of the United States and that appellant have execution for all of said costs.
THOMAS, C. J., TERRELL, ADAMS and BARNS, JJ., concur. *Page 282